Title: To Benjamin Franklin from John Walter, May 1784
From: Walter, John
To: Franklin, Benjamin



Sir,
London May [blank] 1784

I am oblig’d for your kind Letter, & the present accompanying it, which I think of great Moment to my future Patent.— When I first apply’d to have Type cemented for the incorrect

Pamphlet I sent You, Mr. Caslon charg’d Me 2 s./0 per Pound for them, instead of 1 s./0 the common Price of Letters, but gave Me Expectation that the Demand would be lessen’d, if an Appearance of Business took place in that Way, however I find no Abatement in Price from him, though he has every Reason now to find it will be continued.— When I first publish’d that Pamphlet in the Authors Name, I threw it out into the World to court every Objection, which could possibly arise against the Mode intended for Execution— The Answers & Objections made by several Printers, in viewing the Fount, & Criticisms in the Reviews, have been so puerile to common Understanding, that I have been induc’d to purchase the Kings late printing House, near Apothecaries Hall, Blackfriars, (formerly Mr. Baskets) which has been fitted up for the purpose, & will open on the 1st. Day of next Month, for conducting Business on the Plan contain’d in the Pamphlet.— It has been a very laborious Work to combat a whole Language, to arrange it, & make a proper Portion of Words for general Use, but when I took it up about a Year since, it was so voluminous, that though 6 Years Labor

had been bestow’d, & great Ingenuity mark’d the Work, Utility was yet wanting; for was a Compositor to ramble round a very extended Space, in search of the different Letters of the Alphabet, the Time taken up by such a process, would not compensate for the Number of Motions to form the Words— To correct this Evil has been the Attention of my Thoughts for a considerable Time, without much Assistance from Mr. Johnson, who I found in a short Space after his Introduction to Me, not only a very eccentric Genius, but a Man without Principle, & of unbounded Extravagance, & I have had as much Plague to render him of further Use in the Matter, as with the Work itself— You will excuse my being very minute in Description of the Arrangement, on which the Facility of the Work depends, because I mean to offer a Fount of it to the Court of France, as I have already to that of Russia by the Ambassador of that Court, who did Me the Honor to view it with the Duke of Richmond on Saturday last— Thus far I may venture to inform You, that the whole English Language (except Technicals & Obsolete Words) are compriz’d in 8 Cases of 3 feet 3 Inches, by 1 foot 7 Inches each, which takes up an Extent of only 6 feet 6 Inches, because 2 Pair Cases are in Front, & 1 Pair on either Side, making a triangular Box, so that the Compositor by the Method of placing, has no more than 4½ feet to range in— One Case contains all particles, Pronouns & auxiliary Verbs, likewise Words of all Figures; 6 Cases contain the rest of the Language as simple Words, with & without the concludg. Letters where they admit of a Compound, & One Case has every Termination, so that

for Instance if the Word converse is wanted—convers admits of ation, ing, ed, ible &c &c— The Duke of Richmond was so well pleas’d that he has desir’d a complete Fount, which I mean to present his Grace with, after the Offer of one to his Majesty, whom You may observe gave Me the Liberty to dedicate it to him, & his Grace the Duke of Portland did Me the Honor of presenting it— The Madness of Parties, now War is at an End, has kept the King hitherto from attending the Subject, further than perusing the Pamphlet, but I do not despair of having his royal Presence ere long.— This important Improvement of the Press is brought forward to the World, from my having been very unfortunate as well as my Country in the Consequences of the mad War it has been engag’d— The enclos’d Paper will give you a Description of a hard Case, & the prophetic Warning I gave the Duke of Grafton (after addressing Lord North on the Subject I was deeply involv’d in, without Reply) but such was the Supineness (to say no worse) of our Administration, that had an Angel from Heaven portended the Seperation which has taken place, it would not have been attended to.— The Man who first invented the Arrangement of the Language would very probably have suffer’d the patent to expire, without Assistance from the Notoriety of his Character, but from my Exertion; having been for 3 Years past treating with, & cheating a Variety of Persons, to whom he had offer’d it, & was at the Time I took it in Hand, in the most abject State.— The Pamphlet you note in your Letter of Madame de St. Paul, I am utterly

a Stranger to, but the Perusal of it, & the Mode of your casting your Terminations sent Me, (which are not quite exact) will be highly acceptable— I am afraid the Founders here, foreseeing a Revolution in their Trade, & being very few in Number, retard my Work, as near 4 Months since I bespoke 3000lb Weight of Types cemented, without having yet a single Pound, which could I get Punches & Matrices made of exactness, would oblige Me to turn Founder; for as my ultimate Intention is, to sell the Type, I must not be at such a State of Uncertainty— My Patent being “for the sole Privilege of casting & cementing as well as using &c”— I have sent You our Letters, that You may see the Manner of cementing them, which is with the same compound the Letter is cast, & you will observe the common Letter runs flush at Bottom, whereas the other is printed for the Metal to close the Vacancy— I recollect Mr. Barclay was in haste when I deliver’d him the Pamphlet, which occasion’d my sending no Letter by him, which I thought the less necessary, as he saw the Apparatus at my House, & therefore was the more fully enabled to describe it— Either You or the Founders here are wrong, by your supposing if a Letter is batter’d, it can be remov’d, without Prejudice to the rest, as the Word is rejected should that happen, which makes Me very desirous of casting the Word, entire, if it is practicable with any exactness— I have corrected the Outlines of a grammatical Dictionary for an universal Language, so digested, that the same Writing & Character, shall be perfectly understood in the Latin, Greek, Hebrew, English, French, Italian, Spanish, Portuguese, German, Russian, Swedish, Danish, & Turkish Languages; with Blank Columns for the Insertion of any other Language, & that each may be alternately translated into the other, by being acquainted with one Language only. But as yet I have the Pamphlet unfinish’d, & in Manuscript only, as the present Work engrosses all my Attention, & Johnson is so bad a Man, & so little to be depended on, that I despair of his Services being long continued— He is so much in Debt here, that he is afraid of stirring out, & seldom keeps a Lodging a Month together, & of that unbounded Expence, that no Purse is equal to his Demands, & was he in Possession of a Thousand Pounds now, a Week hence would find him without a Shilling— I am going to publish a Newspaper by

my Plan, & intend very soon bringing forward a new Edition of the Classics— I should be glad to have my Improvement laid before the Court of France for their Approbation, & would willingly send the King a complete printing Fount, that the Nation might have the Benefit of it, laying myself open to the Liberality of the Monarch, perhaps you might much assist Me in this Wish, as I find it will require a much more extensive Fortune, than the Calamities of the late War have left Me to command, in forwarding the plan [on] a liberal Scale, which I am ambitious of putting it—
Your further Correspondence on this [Subject,] with Convenience to yourself, will be much esteem’d by Sir Your Much Oblig’d & Obedt. Servt

John Walter


PS. This will be deliver’d by my Friend Robt. Hunter Esqr. an eminent Merchant of this City, whom I beg to introduce on this Occasion—

Dr. Franklin.—


 
Addressed: Dr. Benjamin Franklin / at Passy near / Paris / per Favor of Robt. Hunter Esqr
Notations in different hands: Mr Hunter No 14 Rue Caumortin / John Walter May 1784.—
